Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/21/2020 have been fully considered but they are not persuasive.
With regard to the major component, applicant argues that the amended claim overcomes the rejection. The examiner respectfully disagrees since the amendments not only didn’t make the claims clear, it even created more unclarity and indefiniteness. See the 112(b) rejection section.
With regard to the 102 rejection of Fang, claims 1-4, 6-8, and 11-13, applicant argues that the spaces between the impeller blades 74 do not face "radially outward" as claimed but rather radially inward. The examiner respectfully disagrees because as mentioned in the 112(b) rejection in the previous office action (see non-final mailed on 08/19/2020, page 2, item number 4), it is not clear what plane of reference is used for directional terms such as inner, outer, outwardly, outward. Applicant has chosen to not respond to this rejection or provide any arguments in their remarks (see remarks of 10/21/2020 under “section 112 rejection” which has no argument with regard to the 112(b) rejection of directional terms given in item 4 of non-final rejection of 08/19/2020), which is interpreted as applicants’ agreement with the 112(b) rejection. Fang indeed does disclose the seal member defining a plurality of helical grooves facing radially outward, because, for example, the helical grooves face radially outward from the seal 
With regard to the 102 rejection of Fang, claims 17-18, applicant argues that the spaces between the impeller blades 74 are not located "an outer diameter of the seal member" as claimed. The applicant has not provided any reason for this allegation and conclusory statement. The examiner respectfully disagrees because as mentioned in the 112(b) rejection in the previous office action (see non-final mailed on 08/19/2020, page 2, item number 4), it is not clear what plane of reference is used for directional terms such as inner, outer, outwardly, outward. Applicant has chosen to not respond to this rejection or provide any arguments in their remarks (see remarks of 10/21/2020 under “section 112 rejection” which has no argument with regard to the 112(b) rejection of directional terms given in item 4 of non-final rejection of 08/19/2020), which is interpreted as applicants’ agreement with the 112(b) rejection. Fang indeed does disclose that the seal member defines a plurality of helical teeth that are interdigitated with a plurality of helical grooves about an outer diameter of the seal member, because, for example, the helical grooves are about an outer diameter of the seal member from the seal member, or other objects from which the helical grooves are about an outer diameter, since the direction “outward” is not defined in the claim.
With regard to the 102 rejection of Garrison, claims 1-4, 6-8, and 11-13, applicant argues that Garrison doesn’t disclose the seal member defining a plurality of helical grooves facing radially outward. The applicant has not provided any reason for this allegation and conclusory statement. The examiner respectfully disagrees because Garrison discloses this limitation in Fig. 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e. For 
With regard to the 102 rejection of Garrison, claims 17-18, applicant argues that Garrison doesn’t disclose the seal member defines a plurality of helical teeth that are interdigitated with a plurality of helical grooves about an outer diameter of the seal member. The applicant has not provided any reason for this allegation and conclusory statement. The examiner respectfully disagrees because Garrison discloses this limitation in Fig. 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e. For example, see the teeth and grooves 27 and 28 in Fig. 3d and 3e, which face outward from element 8. Also, with regard to Fig. 4b, see the teeth and grooves (follow arrow 42, or 49, in Fig. 4b, also shown in Fig. 4a) on the seal member 5. Similar seal members and teeth/grooves are also shown in the rest of the cited figures 5b, 6b, 7b, 8b, 9b, 10a, 11b-e. Comparing Fig. 4a of Garrison with Fig. 2 or 3 of applicant, it is clear that the features are identical.
With regard to the 103 rejection of Davis2 and Fang, applicant is misrepresenting the rejection as it is attacking the individual references rather than the combination.
With regard to the 103 rejection of Singh in view of Snow, applicant argues that it doesn’t disclose the seal member defining a plurality of helical grooves facing radially outward, because the spaces between element 28 do not face "radially outward" as claimed and Snow fails to resolve this deficiency. The examiner respectfully disagrees 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance:
The limitation “each one of the helical grooves extends in a direction having a major component”, and specifically, the newly added part “extends in a direction having”, of claims 1, 11, and 17 is newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. In the specification, there are only 4 instances of the disclosure that the helical groove has a major component (specification; [0004], [0019], and [0050]). Although the newly added limitation is unclear as to what it means (see 112(b) rejection), this statement does not exists in the specification. Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant application.
The limitation “the plurality of helical teeth are at least partially aligned with a bearing”, of claims 2, 13, and 18 is newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. In the specification, there is 
Claims 3-10, 12, 14-16, and 19-21 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 1-3, 6, 9, 11-21 it is not clear what plane of reference is used for directional terms such as inner, outer, outwardly, outward.
Claims 1, 11, and 17 recite that the helical grooves extend in a direction having a major component. It is not clear what a major component is, what makes it major, and what component it refers to. Without defining what a major component is, the metes and bounds of the claim are indefinite. In the specification, there are only 4 instances of the 
Claim 2 recites that the radial face directed radially outward relative to the longitudinal axis. This statement is incomprehensive because a radial face cannot be directed. Moreover, a radial face is already radial, hence, it is not clear what it means for a radial face to be directed radially. Moreover, it is not clear what element “outward” refers to. In other words, it is not clear outward of what element.
Claims 2, 13, and 18 recite that the helical teeth are at least partially aligned with a bearing. It is not clear how a plurality of teeth can be aligned with a bearing because the teeth and also the bearing have three dimensions and it is not clear what dimension of the teeth is aligned with what dimension of the bearing. Moreover, it is not clear what a partial alignment mean because two lines are either aligned or not aligned. Partially aligned mean they can be non-aligned and have a specific angle but the claim doesn’t define that angle, hence it is not clear what arrangement two elements should have in order to satisfy the claimed limitation of partially aligned.
Claim 2 recites a bearing. Claim 1 recites a bearing housing. It is not clear if these two bearings are the same or different.

Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 4, 5, 7, 8, and 10 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fang et al. (US 2010/0027926), referred to hereafter as Fang.
With regard to claim 1, Fang discloses a seal assembly for a gas turbine engine comprising: a rotatable shaft (18) defining a longitudinal axis; a bearing housing (see the housing surrounding bearing 32 in Fig. 2) extending along the longitudinal axis to define a bearing compartment (70), the bearing housing including a first seal land (40) defined along an inner diameter of the bearing housing; a seal carrier (54) fixedly attached to an outer periphery of the shaft (Fig. 2); and a seal member (64) extending outwardly from the seal carrier, the seal member defining a plurality of helical grooves (Fig. 3-6, [0021]) facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis (Fig. 2-6).

With regard to claim 2, Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body including a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body with the radial face directed radially outward relative to the longitudinal axis and the plurality of helical teeth are at least partially aligned with a bearing (Fig. 3-6).

With regard to claim 3, Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body having a first vertical face and a second vertical face axially spaced apart from the first vertical face, and each one of the helical grooves extends in the axial direction along the outer 

With regard to claim 4, Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses that the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 3-6, [0021]).

With regard to claim 6, Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses at least one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing (60, Fig. 2, [0018]).

With regard to claim 7, Fang discloses the seal assembly of claim 6 (as set forth above), and further discloses that the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the at least one secondary seal (Fig. 2).

With regard to claim 8, Fang discloses the seal assembly of claim 7 (as set forth above), and further discloses that the seal member and the at least secondary seal are integrally formed with the seal carrier (Fig. 2, they are integral in the final structure shown in Fig. 2).

With regard to claim 11, Fang discloses a gas turbine engine comprising: a fan section including a plurality of fan blades; a compressor section; a turbine section driving at least one of the fan section and the compressor section through a rotatable shaft (18) that extends along an engine longitudinal axis (Fig. 1, [0015]); and a bearing assembly comprising a bearing housing (Fig. 2) extending along the engine longitudinal axis to define a bearing compartment, the bearing housing defining a first seal land (40); a bearing in the bearing compartment that supports the shaft; and a seal assembly comprising a seal carrier fixedly attached to the shaft; and a seal member extending outwardly from the seal carrier, the seal member defining a plurality of helical grooves (Fig. 3-6, [0021]) facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the engine longitudinal axis (Fig. 2-6).

With regard to claim 12, Fang discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that a wall of the bearing housing bounds a plenum, the plenum being fluidly coupled to a fluid source, and the helical grooves fluidly connect the plenum with the bearing compartment for conveying fluid from the plenum to the bearing compartment when the seal carrier rotates about the engine longitudinal axis ([0020] discloses that in low engine speed the air pressure is lower, which means at least in not0low engine speed conditions, the air pressure is higher. See also [0021]. Also [0021] discloses the pumping action by “adequate axial driving 

With regard to claim 13, Fang discloses the gas turbine engine of claim 12 (as set forth above), and further discloses that the seal member includes a seal body defining a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body with each of the helical teeth at least partially aligned with the bearing; and the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the engine longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 3-6).

With regard to claim 17, Fang discloses a method of sealing for a gas turbine engine comprising: rotating a seal member relative to a bearing housing to establish a first sealing relationship along a fluid passage (Fig. 3-6); wherein the bearing housing extends along a longitudinal axis to define a bearing compartment (Fig. 3-6), the fluid passage interconnecting the bearing compartment and a plenum, the plenum fluidly coupled to a fluid source that conveys pressurized airflow ([0020], [0021]); and wherein the seal member defines a plurality of helical teeth that are interdigitated with a plurality of helical grooves about an outer diameter of the seal member to establish the first sealing relationship in response to the rotating, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis (Fig. 3-6).

With regard to claim 18, Fang discloses the method of claim 17 (as set forth above), and further discloses that the bearing compartment includes a bearing that supports a rotatable shaft, the seal member is mounted to the shaft, and the rotating step includes rotating the shaft about the longitudinal axis, the plurality of helical teeth are at least partially radially aligned with the bearing; and the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the engine longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 3-6).
--------------------------------------------------------------------------------------------------------------------
Claims 1-4, 11-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Garrison (US 2013/0241153).
With regard to claim 1, Garrison discloses a seal assembly for a gas turbine engine comprising: a rotatable shaft (32) defining a longitudinal axis; a bearing housing (Fig. 1) extending along the longitudinal axis to define a bearing compartment (3), the bearing housing including a first seal land (Fig. 1) defined along an inner diameter of the bearing housing; a seal carrier (Fig. 1) fixedly attached to an outer periphery of the shaft (Fig. 1); and a seal member extending outwardly from the seal carrier, the seal member defining a plurality of helical grooves (Fig. 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e) facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis (Compare Fig. 1, 2 of Garrison with Fig. 2, 3 of applicant for corresponding elements. For example, see the 

With regard to claim 2, Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body including a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body with the radial face directed radially outward relative to the longitudinal axis and the plurality of helical teeth are at least partially aligned with a bearing (Fig. 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e).

With regard to claim 3, Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body having a first vertical face and a second vertical face axially spaced apart from the first vertical face, and each one of the helical grooves extends in the axial direction along the outer diameter of the seal body from the first vertical face to the second vertical face (Fig. 1. See also Fig. 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e. See also 10b,c).

With regard to claim 4, Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the major component of each one of the helical 

With regard to claim 11, Garrison discloses a gas turbine engine comprising: a fan section including a plurality of fan blades; a compressor section; a turbine section driving at least one of the fan section and the compressor section through a rotatable shaft (32) that extends along an engine longitudinal axis (fan, compressor, and turbine are inherent in a turbine engine. See also [0078]); and a bearing assembly comprising a bearing housing (Fig. 1) extending along the engine longitudinal axis to define a bearing compartment, the bearing housing defining a first seal land (Fig. 1); a bearing in the bearing compartment that supports the shaft; and a seal assembly comprising a seal carrier fixedly attached to the shaft; and a seal member extending outwardly from the seal carrier, the seal member defining a plurality of helical grooves (Fig. 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e) facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the engine longitudinal axis (Fig. 1, 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e. Compare Fig. 1, 2 of Garrison with Fig. 2, 3 of applicant for corresponding elements. For example, see the teeth and grooves 27 and 28 in Fig. 3d and 3e. Also, with regard to Fig. 4b, see the teeth and grooves (follow arrow 42, or 49, in Fig. 4b, also shown in Fig. 4a) on the seal member 5. Similar seal members and teeth/grooves are also shown in the rest of the cited figures 5b, 6b, 7b, 8b, 9b, 10a, 11b-e similar to those explained as examples above).

With regard to claim 12, Garrison discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that a wall of the bearing housing bounds a plenum, the plenum being fluidly coupled to a fluid source, and the helical grooves fluidly connect the plenum with the bearing compartment for conveying fluid from the plenum to the bearing compartment when the seal carrier rotates about the engine longitudinal axis ([0037], [0078]).

With regard to claim 13, Garrison discloses the gas turbine engine of claim 12 (as set forth above), and further discloses that the seal member includes a seal body defining a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body with each of the helical teeth at least partially aligned with the bearing; and the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the engine longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 1, 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e).

With regard to claim 17, Garrison discloses a method of sealing for a gas turbine engine comprising: rotating a seal member relative to a bearing housing to establish a first sealing relationship along a fluid passage (Fig. 1); wherein the bearing housing extends along a longitudinal axis to define a bearing compartment (Fig. 1), the fluid passage interconnecting the bearing compartment and a plenum, the plenum fluidly coupled to a fluid source that conveys pressurized airflow ([0078]); and wherein the seal 

With regard to claim 18, Garrison discloses the method of claim 17 (as set forth above), and further discloses that the bearing compartment includes a bearing that supports a rotatable shaft, the seal member is mounted to the shaft, and the rotating step includes rotating the shaft about the longitudinal axis, the plurality of helical teeth are at least partially radially aligned with the bearing; and the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the engine longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. Fig. 1, 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 9, 10, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0027926), referred to hereafter as Fang, in view of (NPL “Gas Turbine Engineering Handbook”, ISBN 0-88415-732-6, 2nd Edition, 2002), referred to hereafter as GTEH.
With regard to claim 5, Fang discloses the seal assembly of claim 1 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of Fang, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.

With regard to claim 9, Fang discloses the seal assembly of claim 7 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing at a position axially between the at least one secondary seal and the seal member to fluidly couple the drain passage and the fluid passage.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of Fang, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final structure of the combination of Fang and GTEH, which has two seals and the drain added to seal 64, the first port is defined along the bearing compartment, the second port is defined along the inner diameter of 

With regard to claim 10, the combination of Fang and GTEH discloses the seal assembly of claim 9 (as set forth above), and further discloses that the drain passage defines a passage axis that is sloped towards the seal member (GTEH, Fig. 13-23).

With regard to claim 15, Fang discloses the gas turbine engine of claim 11 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, and the second port defined along an inner diameter of the bearing housing, the inner diameter defining the first seal land, and the drain passage defines a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known 

With regard to claim 19, Fang discloses the method of claim 18 (as set forth above), but does not appear to explicitly disclose that communicating lubricant from the fluid passage to a drain passage, the drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along an inner diameter of the bearing housing, and the drain passage defining a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of Fang, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final method of the combination of Fang and GTEH, which has two seals and the drain added to seal 64, the combination discloses communicating lubricant from the fluid passage to a drain passage, the drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along an inner diameter of the bearing housing, and the drain passage defining a passage axis having a projection that intersects the seal member.

With regard to claim 21, Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses at least one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing (60, Fig. 2, [0018]), wherein the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 3-6, [0021]), but does not appear to explicitly disclose that the bearing housing defines a drain passage having a drain port defined along the 
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of Fang, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0027926), referred to hereafter as Fang, in view of Davis et al. (US 2009/0100545), referred to hereafter as Davis.
With regard to claim 14, Fang discloses the gas turbine engine of claim 13 (as set forth above), but doesn’t appear to explicitly disclose that the seal assembly includes first and second knife edge seals that extend outwardly from the seal carrier to 
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Fang, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Fang, in the combination of Fang and Davis, the seal assembly includes first and second knife edge seals that extend outwardly from the seal carrier to establish second and third sealing relationships with second and third seal lands defined by the bearing housing.


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0027926), referred to hereafter as Fang, in view of (NPL “Gas Turbine Engineering Handbook”, ISBN 0-88415-732-6, 2nd Edition, 2002), referred to hereafter as GTEH, as applied to claims 15 and 19 above, and further in view of Davis et al. (US 2009/0100545), referred to hereafter as Davis.
With regard to claim 16, the combination of Fang and GTEH discloses the gas turbine engine of claim 15 (as set forth above), but does not appear to explicitly disclose first and second knife edge seals extending outwardly from the seal carrier to establish 
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Fang and GTEH, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Fang and GTEH, the combination of Fang and GTEH and Davis discloses first and second knife edge seals extending outwardly from the seal carrier to establish first and second sealing relationships with second and third seal lands defined along the inner diameter of the bearing housing; wherein the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the first and second knife edge seals, and the second port is defined along the fluid passage between the seal member and the first and second knife edge seals; and wherein the seal member and the first and second knife edge seals are integrally formed with the seal carrier.

With regard to claim 20, the combination of Fang and GTEH discloses the method of claim 18 (as set forth above), but does not appear to explicitly disclose the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal, the seal member and the at least one knife edge seal extending outwardly from a seal carrier, the seal carrier fixedly attached to an outer periphery of the shaft.
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Fang and GTEH, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Fang and GTEH, the combination of Fang and GTEH and Davis discloses the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal, the seal member and the at least one knife edge seal extending outwardly from a seal carrier, the seal carrier fixedly attached to an outer periphery of the shaft.
--------------------------------------------------------------------------------------------------------------------
Claims 5, 9, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of (NPL “Gas Turbine nd Edition, 2002), referred to hereafter as GTEH.
With regard to claim 5, Garrison discloses the seal assembly of claim 1 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.

With regard to claim 9, Garrison discloses the seal assembly of claim 7 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines 
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final structure of the combination of Garrison and GTEH, which has two seals and the drain added to the seal member, the first port is defined along the bearing compartment, the second port is defined along the inner diameter of the bearing housing at a position axially between the at least one secondary seal and the seal member to fluidly couple the drain passage and the fluid passage.

With regard to claim 10, the combination of Garrison and GTEH discloses the seal assembly of claim 9 (as set forth above), and further discloses that the drain passage defines a passage axis that is sloped towards the seal member (GTEH, Fig. 13-23).

With regard to claim 15, Garrison discloses the gas turbine engine of claim 11 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, and the second port defined along an inner diameter of the bearing housing, the inner diameter defining the first seal land, and the drain passage defines a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is 

With regard to claim 19, Garrison discloses the method of claim 18 (as set forth above), but does not appear to explicitly disclose that communicating lubricant from the fluid passage to a drain passage, the drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along an inner diameter of the bearing housing, and the drain passage defining a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of Fang et al. (US 2009/0133581), referred to hereafter as Fang2. 
With regard to claim 6, Garrison discloses the gas turbine engine of claim 1 (as set forth above), but doesn’t appear to explicitly disclose at least one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing.
However, Fang2, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement with a sealing member and seal carrier and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing next to the existing sealing member on the high air pressure side, to yield predictable results of sealing the bearing compartment. 

With regard to claim 7, the combination of Garrison and Fang2 discloses the seal assembly of claim 6 (as set forth above), and further discloses that the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the at least one secondary seal (See rejection of claim 6 above).

With regard to claim 8, the combination of Garrison and Fang2 discloses the seal assembly of claim 7 (as set forth above), and further discloses that the seal member and the at least secondary seal are integrally formed with the seal carrier (they are integral in the final structure).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of Davis et al. (US 2009/0100545), referred to hereafter as Davis.
With regard to claim 14, Garrison discloses the gas turbine engine of claim 13 (as set forth above), but doesn’t appear to explicitly disclose that the seal assembly includes first and second knife edge seals that extend outwardly from the seal carrier to establish second and third sealing relationships with second and third seal lands defined by the bearing housing.
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Garrison, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Garrison, in the combination of Garrison and Davis, the seal assembly includes first and second knife edge seals that extend outwardly from the seal carrier to establish second and third sealing relationships with second and third seal lands defined by the bearing housing.


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of (NPL “Gas Turbine Engineering Handbook”, nd Edition, 2002), referred to hereafter as GTEH, as applied to claims 15 and 19 above, and further in view of Davis et al. (US 2009/0100545), referred to hereafter as Davis.
With regard to claim 16, the combination of Garrison and GTEH discloses the gas turbine engine of claim 15 (as set forth above), but does not appear to explicitly disclose first and second knife edge seals extending outwardly from the seal carrier to establish first and second sealing relationships with second and third seal lands defined along the inner diameter of the bearing housing; wherein the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the first and second knife edge seals, and the second port is defined along the fluid passage between the seal member and the first and second knife edge seals; and wherein the seal member and the first and second knife edge seals are integrally formed with the seal carrier.
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Garrison and GTEH, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Garrison and GTEH, the combination of Garrison and GTEH and Davis discloses first and second knife edge seals extending outwardly from the seal carrier to establish first and second sealing relationships with second and third 

With regard to claim 20, the combination of Garrison and GTEH discloses the method of claim 18 (as set forth above), but does not appear to explicitly disclose the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal, the seal member and the at least one knife edge seal extending outwardly from a seal carrier, the seal carrier fixedly attached to an outer periphery of the shaft.
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Garrison and GTEH, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Garrison and GTEH, the combination of Garrison and GTEH and Davis discloses the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal, the seal .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of Fang et al. (US 2009/0133581), referred to hereafter as Fang2, and (NPL “Gas Turbine Engineering Handbook”, ISBN 0-88415-732-6, 2nd Edition, 2002), referred to hereafter as GTEH.
With regard to claim 21, Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 3d, 3e, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e), but doesn’t appear to explicitly disclose at least one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing, and that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member.

With regard to the secondary seal, Fang2, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement with a sealing member and seal carrier and further teaches one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing next to the existing sealing member on the high air pressure side, to yield predictable results of sealing the bearing compartment. 

With regard to drain passage, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
--------------------------------------------------------------------------------------------------------------------
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 4,406,459), referred to hereafter as Davis2 in view of Fang et al. (US 2010/0027926), referred to hereafter as Fang.
With regard to claim 1, Davis2 discloses a seal assembly for a gas turbine engine comprising: a rotatable shaft (2) defining a longitudinal axis (Fig. 1); a bearing housing extending along the longitudinal axis to define a bearing compartment (60, Fig. 1), the bearing housing including a first seal land (Fig. 1) defined along an inner diameter of the bearing housing; a seal carrier (28) fixedly attached to an outer periphery of the shaft; and a seal member (30) extending outwardly from the seal carrier (Fig. 1), but doesn’t appear to explicitly disclose that the seal member defines a plurality of helical grooves facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis.
However, Fang, which is in the same field of endeavor of sealing assemblies in gas turbine engines, teaches a gas turbine engine bearing compartment being sealed with two sealing assemblies in series (Fig. 2), one of which is a seal member (64) that defines a plurality of helical grooves facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis. Fag further discloses that with this sealing assembly, oil will be driven by centrifugal force and prevents its leak ([0005]). It is also stronger than gravity effects on the oil and it allows oil to drain much easier than the traditional seals. Fang further 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the sealing 64 of Fang in series with seal 30 of the seal assembly of Davis2, for example in the area shown in the annotated Fig. 1, 3 of Davis2, in order to realize the many benefits taught by Fang above, as both references and the claimed invention are directed to sealing bearing compartments in gas turbine engines.  Such a modification will have the predictable results of providing a sealing and has a reasonable expectation of success as demonstrated by Fang. Although the sealing 64 of Fang can be added to many locations in the structure of Davis2, the reason that the person of ordinary skill would prefer to add it in the location shown in the annotated Fig. 1, 3 of Davis2, is that the shown location is has a smaller gap compare to other locations on 28 and sealing a smaller gap is certainly easier, lighter, and more economical than sealing a wider gap. Furthermore, its close proximity to the drain line of Davis2 coupled with the reverse pumping effect that the sealing 64 of Fang provides, pushes the leaked oil back and in the compartment from the drain.


    PNG
    media_image1.png
    717
    586
    media_image1.png
    Greyscale

Annotated Fig. 1, 3 of Davis2

With regard to claim 2, the combination of Davis2 and Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body including a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body with the radial face directed radially outward relative to 

With regard to claim 3, the combination of Davis2 and Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body having a first vertical face and a second vertical face axially spaced apart from the first vertical face, and each one of the helical grooves extends in the axial direction along the outer diameter of the seal body from the first vertical face to the second vertical face (Fang, Fig. 3-6. See also Davis2, Fig. 1, 3).

With regard to claim 4, the combination of Davis2 and Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses that the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fang, Fig. 3-6, [0021]).

With regard to claim 5, the combination of Davis2 and Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Davis2, see annotated Fig. 1, 3).

With regard to claim 6, the combination of Davis2 and Fang discloses the seal assembly of claim 1 (as set forth above), and further discloses at least one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing (Davis2, 30).

With regard to claim 7, the combination of Davis2 and Fang discloses the seal assembly of claim 6 (as set forth above), and further discloses that the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the at least one secondary seal (Davis2, annotated Fig. 1, 3. See also the rejection of claim 1 above).

With regard to claim 8, the combination of Davis2 and Fang discloses the seal assembly of claim 7 (as set forth above), and further discloses that the seal member and the at least secondary seal are integrally formed with the seal carrier (Davis2, annotated Fig. 1, 3, they are integral in the final structure).

With regard to claim 9, the combination of Davis2 and Fang discloses the seal assembly of claim 7 (as set forth above), and further discloses that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing at a position axially between the at least one secondary seal and the 

With regard to claim 10, the combination of Davis2 and Fang discloses the seal assembly of claim 9 (as set forth above), and further discloses that the drain passage defines a passage axis that is sloped towards the seal member (Davis2, annotated Fig. 1, 3).

With regard to claim 11, Fang discloses a gas turbine engine comprising: a fan section including a plurality of fan blades; a compressor section; a turbine section driving at least one of the fan section and the compressor section through a rotatable shaft (2) that extends along an engine longitudinal axis (Fig. 1, fan, compressor, and turbine are inherent in a turbine engine. See also Col. 2; lines 7-11); and a bearing assembly comprising a bearing housing (Fig. 1) extending along the engine longitudinal axis to define a bearing compartment (60), the bearing housing defining a first seal land (Fig. 1); a bearing in the bearing compartment that supports the shaft (Fig. 1); and a seal assembly comprising a seal carrier fixedly attached to the shaft (Fig. 1); and a seal member (30) extending outwardly from the seal carrier (Fig. 1), but doesn’t appear to explicitly disclose that the seal member defines a plurality of helical grooves facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the sealing 64 of Fang in series with seal 30 of the seal assembly of Davis2, for example in the area shown in the annotated Fig. 1, 3 of Davis2, in order to realize the many benefits taught by Fang above, as both references and the claimed invention are directed to sealing bearing compartments in gas turbine engines.  Such a modification will have the predictable results of providing a sealing and has a reasonable expectation of success as demonstrated by Fang. Although the sealing 64 of Fang can be added to many locations in the structure of Davis2, the reason that the person of ordinary skill would prefer to add it in the location shown in the annotated Fig. 1, 3 of Davis2, is that the shown location is has a smaller gap compare to other locations on 28 and sealing a smaller gap is certainly easier, lighter, and more economical than sealing a wider gap. Furthermore, its close proximity 

With regard to claim 12, the combination of Davis2 and Fang discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that a wall of the bearing housing bounds a plenum, the plenum being fluidly coupled to a fluid source, and the helical grooves fluidly connect the plenum with the bearing compartment for conveying fluid from the plenum to the bearing compartment when the seal carrier rotates about the engine longitudinal axis (See Davis2, Col.2; lines 65-68, and see Fang, [0021] disclosing the pumping action).

With regard to claim 13, the combination of Davis2 and Fang discloses the gas turbine engine of claim 12 (as set forth above), and further discloses that the seal member includes a seal body defining a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body with each of the helical teeth at least partially aligned with the bearing; and the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the engine longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fang, Fig. 3-6).

With regard to claim 14, the combination of Davis2 and Fang discloses the gas turbine engine of claim 13 (as set forth above), and further discloses that the seal 

With regard to claim 15, the combination of Davis2 and Fang discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that the bearing housing defines a drain passage (Davis2, see annotated Fig. 1, 3) extending between first and second ports, the first port defined along the bearing compartment, and the second port defined along an inner diameter of the bearing housing, the inner diameter defining the first seal land, and the drain passage defines a passage axis having a projection that intersects the seal member.

With regard to claim 16, the combination of Davis2 and Fang discloses the gas turbine engine of claim 15 (as set forth above), and further discloses first and second knife edge seals (Davis2, 30) extending outwardly from the seal carrier to establish first and second sealing relationships with second and third seal lands defined along the inner diameter of the bearing housing; wherein the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the first and second knife edge seals, and the second port is defined along the fluid passage between the seal member and the first and second knife edge seals (see annotated Fig. 1, 3 of Davis 2 in conjunction with the rejection of claim 11); and wherein the seal member and the first and second knife edge seals are integrally 

With regard to claim 17, Davis2 discloses a method of sealing for a gas turbine engine comprising: rotating a seal member relative to a bearing housing to establish a first sealing relationship along a fluid passage (Fig. 1); wherein the bearing housing extends along a longitudinal axis to define a bearing compartment (60), the fluid passage interconnecting the bearing compartment and a plenum, the plenum fluidly coupled to a fluid source that conveys pressurized airflow (Davis2, Col.2; lines 65-68); but doesn’t appear to explicitly disclose that the seal member defines a plurality of helical teeth that are interdigitated with a plurality of helical grooves about an outer diameter of the seal member to establish the first sealing relationship in response to the rotating, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis.
However, Fang, which is in the same field of endeavor of sealing assemblies in gas turbine engines, teaches a gas turbine engine bearing compartment being sealed with two sealing assemblies in series (Fig. 2), one of which is a seal member (64) that defines a plurality of helical grooves facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis. Fag further discloses that with this sealing assembly, oil will be driven by centrifugal force and prevents its leak ([0005]). It is also stronger than gravity effects on the oil and it allows oil to drain much easier than the traditional seals. Fang further 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the sealing 64 of Fang in series with seal 30 of the seal assembly of Davis2, for example in the area shown in the annotated Fig. 1, 3 of Davis2, in order to realize the many benefits taught by Fang above, as both references and the claimed invention are directed to sealing bearing compartments in gas turbine engines.  Such a modification will have the predictable results of providing a sealing and has a reasonable expectation of success as demonstrated by Fang. Although the sealing 64 of Fang can be added to many locations in the structure of Davis2, the reason that the person of ordinary skill would prefer to add it in the location shown in the annotated Fig. 1, 3 of Davis2, is that the shown location is has a smaller gap compare to other locations on 28 and sealing a smaller gap is certainly easier, lighter, and more economical than sealing a wider gap. Furthermore, its close proximity to the drain line of Davis2 coupled with the reverse pumping effect that the sealing 64 of Fang provides, pushes the leaked oil back and in the compartment from the drain.

With regard to claim 18, the combination of Davis2 and Fang discloses the method of claim 17 (as set forth above), and further discloses that the bearing compartment includes a bearing that supports a rotatable shaft (Davis2, Fig. 1), the seal member is mounted to the shaft (see rejection of claim 17 above), and the rotating step includes rotating the shaft about the longitudinal axis, the plurality of helical teeth are at least partially radially aligned with the bearing; and the major component of each one of 

With regard to claim 19, the combination of Davis2 and Fang discloses the method of claim 18 (as set forth above), and further discloses communicating lubricant from the fluid passage to a drain passage (Davis2, annotated Fig. 1, 3), the drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along an inner diameter of the bearing housing, and the drain passage defining a passage axis having a projection that intersects the seal member (Davis2, annotated Fig. 1, 3).

With regard to claim 20, the combination of Davis2 and Fang discloses the method of claim 19 (as set forth above), and further discloses that the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal (Davis2, 30), the seal member and the at least one knife edge seal extending outwardly from a seal carrier, the seal carrier fixedly attached to an outer periphery of the shaft (Davis2, annotated Fig. 1, 3).

With regard to claim 21, the combination of Davis2 and Fang discloses the method of claim 1 (as set forth above), and further discloses at least one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing .
--------------------------------------------------------------------------------------------------------------------
Claims 1-3, 6-8, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2006/0251512), referred to hereafter as Singh in view of Snow et al. (US 2017/0159493), referred to hereafter as Snow.
With regard to claim 1, Singh discloses a seal assembly for a gas turbine engine comprising: a rotatable shaft defining a longitudinal axis; a bearing housing (Fig. 2, 3) extending along the longitudinal axis to define a bearing compartment, a first seal land (Fig. 2, 3); a seal carrier (Fig. 2, 3); and a seal member extending from the seal carrier, the seal member defining a plurality of helical grooves ([0015]) facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis (Singh, Fig, 2, 3). The only difference between Singh and the claim limitations is that in Singh the sealing member is on the static element (bearing housing) and in claim, it is on the rotating element (shaft).
However, Snow, which is in the same field of endeavor of gas turbine engines, teaches several bearing compartment sealing members and teaches that the sealing members can be on the static element or on the rotating element as Fig. 2-4 show 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of sealing the bearing compartment, as both references and the claimed invention are directed to sealing bearing compartments.  Such a modification will have the predictable results of sealing the bearing compartment and has a reasonable expectation of success as demonstrated by Snow.

With regard to claim 2, the combination of Singh and Snow discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body including a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body with the radial face directed radially outward relative to the longitudinal axis and the plurality of helical teeth are at least partially aligned with a bearing (Singh, Fig. 2, 3, [0015]-[0017]).

With regard to claim 3, the combination of Singh and Snow discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body having a first vertical face and a second vertical face axially spaced apart from the first vertical face, and each one of the helical grooves extends in 

With regard to claim 6, the combination of Singh and Snow discloses the seal assembly of claim 1 (as set forth above), and further discloses at least one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing (Singh, Fig. 2, 3).

With regard to claim 7, the combination of Singh and Snow discloses the seal assembly of claim 6 (as set forth above), and further discloses that the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the at least one secondary seal (Singh, Fig. 2, 3).

With regard to claim 8, the combination of Singh and Snow discloses the seal assembly of claim 7 (as set forth above), and further discloses that the seal member and the at least secondary seal are integrally formed with the seal carrier (Singh, Fig. 2, 3, they are integral in the final structure).

With regard to claim 11, Singh discloses a gas turbine engine comprising: a fan section including a plurality of fan blades; a compressor section; a turbine section driving at least one of the fan section and the compressor section through a rotatable shaft (2) that extends along an engine longitudinal axis (Fig. 1, fan, compressor, and 
However, Snow, which is in the same field of endeavor of gas turbine engines, teaches several bearing compartment sealing members and teaches that the sealing members can be on the static element or on the rotating element as Fig. 2-4 show several sealing members that are either on the static or on the rotating element. Seal 108 by itself has both types. Hence, Snow teaches that the sealing element can be placed on the static element or on the rotating element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of sealing the bearing compartment, as both references and the claimed invention are directed to sealing bearing compartments.  Such a modification will have the predictable results of sealing the bearing compartment and has a reasonable expectation of success as demonstrated by Snow.

With regard to claim 12, the combination of Singh and Snow discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that a wall of the bearing housing bounds a plenum, the plenum being fluidly coupled to a fluid source, 

With regard to claim 17, Singh discloses a method of sealing for a gas turbine engine comprising: rotating a seal member relative to a bearing housing to establish a first sealing relationship along a fluid passage (Fig. 1); wherein the bearing housing extends along a longitudinal axis to define a bearing compartment, the fluid passage interconnecting the bearing compartment and a plenum, the plenum fluidly coupled to a fluid source that conveys pressurized airflow ([0014]); the seal member defines a plurality of helical teeth that are interdigitated with a plurality of helical grooves about an outer diameter of the seal member to establish the first sealing relationship in response to the rotating, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis ([0016]). The only difference between Singh and the claim limitations is that in Singh the sealing member is on the static element (bearing housing) and in claim, it is on the rotating element (shaft).
However, Snow, which is in the same field of endeavor of gas turbine engines, teaches several bearing compartment sealing members and teaches that the sealing members can be on the static element or on the rotating element as Fig. 2-4 show several sealing members that are either on the static or on the rotating element. Seal 108 by itself has both types. Hence, Snow teaches that the sealing element can be placed on the static element or on the rotating element.


With regard to claim 18, the combination of Singh and Snow discloses the method of claim 17 (as set forth above), and further discloses that the plurality of helical teeth are at least partially radially aligned with the bearing; and the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the engine longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Singh, Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745